Citation Nr: 0020248	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  98-03 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder(PTSD).

2.  Entitlement to service connection for residuals of an 
injury to the left side and back.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for residuals of 
fracture of the neck.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1969.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1997, 
from the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The report of a VA examination, conducted in June 1997, 
shows a diagnosis of PTSD.

2.  The veteran has provided testimony regarding his 
experiences in Vietnam.

3.  VA outpatient treatment records, and the report of the 
June 1997 VA examination, describe the veteran's PTSD as 
being related to memories of Vietnam.

4.  The veteran's service medical records show a single 
instance of a mild abrasion and contusion over the right 
posterior lateral area of the back in October 1967.  No 
residuals were noted on separation examination.

5.  Post service medical records fail to show any current 
back disorder or any relationship between any current 
disorder and the veteran's single inservice back injury.

6.  The veteran gave a history of hemorrhoids on pre-
induction physical examination in November 1966.

7.  The veteran's service medical records are negative for 
any complaints of, or treatment for hemorrhoids.

8.  Post service records show the veteran underwent surgery 
for hemorrhoids in 1975.  There is no clinical evidence 
relating the veteran's hemorrhoids to his active service.

9.  The veteran's hypertension disorder was first diagnosed 
in April 1980.  No relationship has been shown between this 
disorder and the veteran's active military service.

10.  The veteran's fracture of the neck occurred in April 
1980.  No relationship has been shown between this fracture, 
or residuals of this fracture and the veteran's active 
military service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  

2.  The veteran's claim for service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The veteran's claim for service connection for 
hemorrhoids is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  The veteran's claim for service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

5.  The veteran's claim for service connection for residuals 
of a fracture of the neck is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for PTSD.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The report of a VA examination, conducted in June 1997, shows 
a diagnosis of PTSD.  The veteran has provided testimony 
regarding his experiences in Vietnam.  VA outpatient 
treatment records, and the report of the June 1997 VA 
examination, describe the veteran's PTSD as being related to 
memories of Vietnam.  The Board concludes that the veteran 
has presented a claim for service connection for PTSD that is 
well grounded and merits further evidentiary development.


2.  Entitlement to service connection for residuals of an 
injury to the left side and back.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In order 
to establish a "well grounded" claim for service connection 
for a particular disability, the appellant needs to provide 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible or 
meritorious on its own and capable of substantiation.  Franko 
v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92- 93 (1993).

In this case, the determinative issues presented by the claim 
are whether the veteran incurred a chronic back disability in 
service, whether he currently has a chronic back disability, 
and whether there is a link provided by competent medical 
evidence between the two.  

A review of the veteran's service medical records shows that 
in October 1967 he was evaluated for an injury to the back.  
It was noted that a fellow soldier dropped a piece of 
equipment on the veteran's back.  Examination showed mild 
abrasion and contusion over the right anterior lateral area 
of the back.  He was returned to regular duty without 
restrictions.  The diagnosis was bruise.  An annotation from 
December 1968 shows the veteran complaining of nonspecific 
back pain.  He was told to return to see a medical doctor.  
It does not appear that he returned for follow-up with the 
doctor.

Post service medical records show a single complaint of back 
pain in September 1990.  He complained that his back hurt in 
the thoracic para-spinal area when he leaned a certain way.  
He was given Naprosyn.  No further complaints were noted.  
The report of a VA general medical examination, conducted in 
July 1997, shows no complaints of, or diagnosis of a back 
disorder.  

At his personal hearing, conducted in May 2000, the veteran 
reported that he injured his back during service and was told 
that it was bruised.  He stated that he received no further 
treatment for it.  He reported no current complaints related 
to his claimed back disability.

Service connection cannot be granted for a disability that is 
not currently manifested.  No competent medical evidence has 
been presented which indicates that the veteran currently has 
a chronic back disability.  The Board finds that the veteran 
has not submitted evidence sufficient to justify a belief by 
a fair and impartial individual that service connection for a 
back disability could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  



3.  Entitlement to service connection for hemorrhoids.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. 1153 (West 1991); 38 
C.F.R. 3.306(a) (1999).

A review of the veteran's service medical records shows that 
on pre-induction physical examination in November 1966 he 
gave a history of piles or rectal disease.  He gave the same 
history on separation examination.  His service medical 
records are otherwise negative for any mention of 
hemorrhoids.

Postservice private medical records, and the report of a VA 
examination conducted in July 1997 show the veteran giving a 
history of hemorrhoids with an operation in 1975.  Records of 
this operation are not contained within the claims folder.  
At his personal hearing, conducted in July 1997, he stated 
that his hemorrhoid disorder began in 1972.  He stated that 
he related it back to service because he thought it was 
stress that caused it.

As noted above, the three elements of a "well grounded" claim 
are: (1) evidence of a current disability as provided by 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  

The record shows a history of hemorrhoids reported prior to 
active service, with no treatment or complaints shown during 
active service from June 1967 to May 1969.  The veteran has 
given testimony to the effect that his hemorrhoid disorder 
first manifested itself in 1972 and that he underwent surgery 
for this in 1975  There is no competent medical evidence or 
opinion which links his postservice treatment for hemorrhoids 
with his active military service.  Finally, there is no 
evidence of current disability relating to hemorrhoids.  
Current medical records show only a history of treatment for 
hemorrhoids.  

The Board concludes that the veteran's claim for service 
connection for hemorrhoids is not well grounded as there is 
no evidence of current disability, and no evidence of a 
relationship between the veteran's postservice treatment for 
hemorrhoids and his active military service.  The claim must 
therefore be denied.


4.  Entitlement to service connection for hypertension.

A review of the veteran's service medical records is negative 
for any complaints of, treatment for, or diagnosis of 
hypertension.  Separation examination, conducted in May 1969, 
shows a blood pressure reading of 122/80.  Post service 
medical records show a diagnosis of hypertension first 
entered in 1980.  

During his personal hearing, conducted in May 2000, the 
veteran testified that he was first diagnosed with 
hypertension on April 15, 1980.  He stated that he went to 
Tuskegee VA Hospital when he left active duty and that they 
had him run in place.  He said they didn't tell him what his 
blood pressure was, but that he thought that it must have 
been high.  He reported that this occurred more than one year 
after his separation from service, but he did not recall 
when.

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 and 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).  Service connection for 
cardiovascular-renal disease, including hypertension, may be 
established based on a legal "presumption" by showing that it 
was manifested to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. § 
1112 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307 and 3.309 
(1999).

38 C.F.R. § 4.104 Diagnostic Code 7101 provides that 
hypertensive vascular disease warrants a 10 percent 
evaluation if diastolic pressure is predominantly 100 or 
more, or; systolic pressure is predominantly 160 or more, or; 
there is a history of diastolic pressure predominantly 100 or 
more requiring continuous medication for control.

The Board concludes that the veteran's claim for service 
connection for hypertension is not well grounded.  The 
objective medical evidence of record, and the veteran's 
testimony, indicate that a diagnosis of hypertension was not 
entered until more than ten years after his separation from 
service.  Although he has stated he believes he had high 
blood pressure prior to that, he has admitted that he was 
never told he had hypertension, and that the testing he 
reported occurred more than one year after his separation 
from active service.  

The veteran's service medical records are completely negative 
for any evidence of hypertension.  No competent medical 
evidence or opinion has been provided which indicates that 
the veteran's current hypertension disorder is related to his 
active military service.  In the absence of any evidence of 
inservice incurrence, or manifestation to a degree of 10 
percent within one year of separation there is no basis for 
an award of service connection.  The claim is not well 
grounded and must be denied.


5.  Entitlement to service connection for residuals of 
fracture of the neck.

A review of the veteran's service medical records is 
completely negative for any evidence of a fracture of the 
neck.  Post-service medical records and the veteran's 
testimony indicate that he sustained a fracture of the 
cervical spine in April 1980 secondary to an industrial 
accident.  No evidence has been presented which relates the 
residuals of this fracture to the veteran's active military 
service in any manner.  The veteran has presented no argument 
regarding why he believes this injury warrants service 
connection.  

In the absence of any evidence of inservice incurrence, or 
any competent medical evidence or opinion which relates the 
industrial accident of April 1980, or the veteran's fractured 
cervical spine to his remote military service, the claim is 
not well grounded and must be denied.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.
Entitlement to service connection for residuals of an injury 
to the left side and back is denied.
Entitlement to service connection for hemorrhoids is denied.
Entitlement to service connection for hypertension is denied.
Entitlement to service connection for residuals of fracture 
of the neck is denied


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

At his personal hearing, and in a statement submitted at his 
personal hearing, the veteran gave further details regarding 
stressful incidents he witnessed during his tour in Vietnam.  
The Board notes that no development has yet been undertaken 
regarding the veteran's claimed stressors, as they were 
previously too vague to develop.  He has, however, now 
provided the names of two soldiers he claims he knew who were 
killed in his unit during his stay in Vietnam.  He has 
provided approximates dates regarding these deaths.  The 
Board concludes that, as his claim is well grounded, further 
development regarding attempts to verify his claimed 
stressors is in order.

Therefore, this claim is REMANDED to the RO for the 
following:

The RO should prepare a request to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) which includes 
a detailed account of the veteran's 
claimed stressors, derived from his 
hearing testimony and the statement he 
submitted at the time of his travel board 
hearing.  

Upon completion of the above described item the RO should 
review the veteran's claim for service connection for PTSD.  
If the result remains adverse the RO should provide the 
veteran and his representative a supplemental statement of 
the case and adequate time to respond.  The claim should then 
be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals





 



